UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
PATRICK MORGAN,

                                 Petitioner,                          17-cv-5460 (PKC) (KHP)

                   -against-
                                                                   ORDER ADOPTING REPORT
                                                                    AND RECOMMENDATION

ADA PEREZ,

                                  Respondent.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                   On November 9, 2018, Magistrate Judge Katharine H. Parker issued a Report and

Recommendation (the “R&R”) recommending that the undersigned dismiss in its entirety the

petition for writ of habeas corpus filed by Patrick Morgan, pursuant to 28 U.S.C. § 2254. (Doc

18.) Morgan was mailed a copy of the R&R on November 13, 2018. (See Minute Entry of

November 13, 2018). On December 11, 2018, Morgan filed objections to the R&R. (Doc 19.)

                   For reasons to be explained, the Court adopts the thorough and well-reasoned R&R

in its entirety.

BACKGROUND

                   On January 20, 2012, a jury began deliberations following Morgan’s trial for

murder in the second degree, manslaughter in the first degree, and criminal possession of a weapon.

(R&R at 2.) The jury deadlocked, and the trial court instructed them to continue deliberations

“with a view toward reaching an agreement if that can be done without surrendering individual

judgment.” (R&R at 4 (quoting Doc 12-8 at 78).) They then reached a verdict but when polled did

not all agree to the verdict so the trial court again instructed the jury, less than two hours after the




                                                           Mailed to Morgan 1/4/2019
first instructions, to resume deliberations “in an attempt to reach a unanimous verdict.” (R&R at

4−5 (quoting Doc 12-8 at 89).) During deliberations the jury requested a read back of the defense

summation. The trial court polled the prosecutor and defense attorney, who agreed that the

statements were not evidence, and declined to read back the defense summation. (R&R at 6.) The

jury then unanimously found Morgan guilty of first-degree manslaughter and second-degree

criminal possession of a weapon. (See R&R at 1, 6.) His conviction was affirmed on appeal by

the Appellate Division, First Department, with one judge dissenting. See People v. Morgan,

1 N.Y.S.3d 39 (1st Dep’t 2015). The First Department granted Morgan leave to appeal to the New

York Court of Appeals. (Doc 10-6.) The Court of Appeals unanimously affirmed the decision of

the Appellate Division, First Department. See People v. Morgan, 28 N.Y.3d 516, 522−23 (2016).

Morgan then filed this 2254 petition.

DISCUSSION

               In reviewing an R&R, a district court “may accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

The Court conducts a de novo review of the R&R to the extent Morgan raises an objection. Id. In

order to establish his entitlement to federal habeas relief for a claim adjudicated on the merits in

state court, Morgan must show that (i) the state court’s actions were “contrary to, or involved an

unreasonable application of,” clearly established federal law as determined by the United States

Supreme Court, or (ii) “resulted in a decision that was based on an unreasonable determination of

the facts in light of the evidence presented in the state court proceeding.” 28 U.S.C. § 2254(d);

see Williams v. Taylor, 529 U.S. 362, 402–13 (2000).

               In his Petition, Morgan argued that: (1) the trial court’s supplemental jury

instruction was coercive; (2) the trial court’s denial of the jury’s request to rehear the defense



                                               -2-
summation violated due process; and (3) trial counsel was ineffective for failing to object to the

denial of the jury’s request to rehear the defense summation. (Pet. at 3; Doc 2.) After summarizing

the case’s procedural history and reviewing the applicable law, Magistrate Judge Parker concluded

that Morgan’s claim for a coercive jury instruction failed on the merits, his claim for violation of

due process resulting from failure to read back the defense summation was procedurally barred

because of an independent and adequate state law ground for decision, and his claim for ineffective

assistance of counsel was unexhausted and otherwise meritless. (See R&R at 11−24.) Morgan

now objects to Judge Parker’s ultimate rulings with respect to the first and third arguments in his

Petition. (Objections at 13−16; Doc 19.)

                 As noted, the Court reviewed the R&R de novo, and the record on which it is based,

to the extent that Morgan has raised an objection. See 28 U.S.C. § 636(b)(1); Rule 72(b), Fed. R.

Civ. P. The Court need not address in this Order all that it considered, but it has considered the

entirety of the objections. 1

    I.       The Trial Court’s Jury Instruction

                 The R&R concluded that Morgan’s challenge to the trial court’s final supplemental

jury instruction was exhausted but meritless. (R&R at 11−16.) Morgan challenges the trial court’s

instruction to the deadlocked jurors to “resume your deliberations in an attempt to reach a

unanimous verdict,” claiming that it was coercive because the instruction lacked language that

jurors should not surrender their conscientious beliefs. (R&R at 11−12.) As set forth in Judge

Parker’s R&R, coerciveness of supplemental jury instructions is evaluated based on “its context

and under all the circumstances.” Lowenfield v. Phelps, 484 U.S. 231, 237 (1988) (quoting Jenkins



1
  The Court has reviewed the portions of the R&R to which no objections were made for clear error and found none.
See Rule 72(b), Fed. R. Civ. P. advisory committee’s note to 1983 amendment. The Court adopts the R&R as to
those parts.

                                                      -3-
v. United States, 380 U.S. 445, 446 (1965) (per curiam)). Moreover, an erroneous jury instruction

suffices to bring habeas relief only where it has “so infected the entire trial that the resulting

conviction violates due process.” Cupp v. Naughten, 414 U.S. 141, 147 (1973).

               Morgan objects to the R&R on the grounds that it fails to consider his arguments

that the trial court’s considerations were contrary to Lowenfield’s instruction, particularly the

court’s consideration of length of the jury’s deliberations. (Objections at 13−14.) However, the

R&R quotes extensively from Morgan’s reply to the declaration in opposition to his petition, which

made the same arguments he now makes in his Objections as to the factors to consider under

Lowenfield. (See R&R at 14−15 (quoting Reply at 9; Doc 16).) The R&R thoughtfully lays out

why Morgan’s arguments are unpersuasive. Lowenfield held that supplemental jury charges are

considered in context and consideration of the unique circumstances of the case. 484 U.S. at 237.

The R&R cites the trial court’s review of the unique circumstances of the case, including the

instruction’s language that jurors “attempt” to reach a verdict, a fuller instruction given less than

two hours prior to the disputed supplemental instruction, and the fact that the jury continued to

deliberate for a full day after the instruction was given. (R&R at 15.) Based on the Supreme

Court’s holding in Lowenfield, this Court cannot say that the trial court’s consideration of unique

circumstantial factors such as length of time deliberating was “contrary to” or involved an

“unreasonable application” of clearly established federal law. 28 U.S.C. § 2254(d).

               Morgan cites to Lockyer v. Andrade, 538 U.S. 63 (2003) for what he asserts is the

correct means of reviewing habeas claims for relief and states that Judge Parker “failed to consider

the legal precedent” in reviewing his claim. (Objections at 14; Doc 19.) Yet Lockyer puts forth

the same standard as that used by Judge Parker in her R&R, namely, “whether a state court decision




                                                -4-
is contrary to, or involved an unreasonable application of, clearly established federal law.” 538

U.S. at 71; see R&R at 16.

               None of Morgan’s objections disturb the R&R’s well-reasoned determination that

Morgan’s claim of a due process violation for a coercive supplemental jury instruction fails on the

merits. Morgan does not show that the trial court’s instructions misstated the law, or that the

alleged error violated a right guaranteed to him by federal law. See Spears v. Greiner, 459 F.3d

200, 205−07 (2d Cir. 2006) (denying habeas for an allegedly coercive supplemental jury charge

where charge instructed jurors to “attempt to reach a verdict,” defense counsel failed to object to

the supplemental charge, and jury deliberated for over a day).

               The Court thus adopts the R&R as to this claim.

   II.     Ineffective Assistance of Trial Counsel

               The R&R concluded that Morgan’s ineffective assistance of trial counsel claim was

unexhausted because Morgan failed to file a motion pursuant to C.P.L. § 440.10, but was

nevertheless meritless and undeserving of a stay of the petition. (R&R at 19−24.) Morgan objects

to the R&R’s determination that a stay for Morgan to pursue his claim in state court is not

warranted. He further objects to the determination that his counsel did not perform deficiently

under the standard set forth in Strickland v. Washington, 466 U.S. 668 (1984). (Objections at 15;

Doc 19.) Morgan does not specifically object to the R&R’s reasoning with respect to the

application of Strickland, but rather asks the Court to find his original memorandum of law

attached to his habeas petition sufficient. (Objections at 15; Doc 19.) Having reviewed the R&R’s

consideration of the Strickland standard and its application to the state court’s actions and finding

the R&R well-reasoned, the Court adopts the R&R as to this part.




                                                -5-
               As to the R&R’s recommendation to decide the issue of ineffective assistance rather

than grant a stay of the petition to exhaust state court remedies, the Court agrees with the

recommendation of Judge Parker. (R&R at 20.) Where there is no good cause for failure to

exhaust state court remedies, and unexhausted claims are “plainly meritless,” stay and abeyance

of a habeas petition is not appropriate. Rhines v. Weber, 544 U.S. 269, 277 (2005). Morgan has

not raised any objections that call into question this recommendation. See Objections at 16 (citing

with approval Rhines, 544 U.S. 269).

CONCLUSION

               The R&R is adopted in its entirety and the petition is DENIED. The Clerk is

directed to close the case and enter judgment for the respondent.

               Morgan has not made a substantial showing of the denial of a constitutional right

and, accordingly, a certificate of appealability will not issue. See 28 U.S.C. § 2253; Blackman v.

Ercole, 661 F.3d 161, 163−64 (2d Cir. 2011). This Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal from this order would not be taken in good faith, and in forma

pauperis status is therefore denied. See Coppedge v. United States, 369 U.S. 438, 444−45 (1962).


               SO ORDERED.




Dated: New York, New York
       January 4, 2019




                                               -6-
